AO 2458 (Rev. 02/ l 8) Judgment in a Criminal Case

 

 

 

 

 

 

Sheet l
UNITED STATES DISTRICT CoURT
District of Montana
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V~ > LED
PATR|CK OFARON LONGDON § Case Number: CR 18-09-H-SEH-01

) USM Number; 171 aes-046 UCT 0 2 2018
) . .
) Greg Beebe (Retained) C|enrk'|u'$| 0' Df 'lslt"ct C°Wt
) Defendant’s Attomey He¢en.

THE DEFENDANT:

m pleaded guilty to count(s) l Of the |ndiCTm€l'l't

l:l pleaded nolo contendere to count(s)

which Was accepted by the court.
l:l Was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
1a U.S,c. § 922(0) lllegal Possession of a Machinegun 7/4/2017 |
The defendant is sentenced as provided in pages 2 through 5 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

l:| The defendant has been found not guilty on count(s)

|Z Count(s) |I EZl is |:| are dismissed on the motion of the United States.

 

' _ It is ordered that the defendant'must notify the Un_ited States attorney for this di_str_ict within 30 da s of _any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

1 0/2/201 8
Date of osition cf Judgrnent

/S'fgh€ture of Judge

 

Sam E. Haddon, United States District Judge
Name and Tit]e of Judge

 

1 0/2/2018
Date

 

AO 245B (Rev. 02/18) Judgment in a Cn`minal Case
Sheet 4»~Probation

Judgment_Page 2 _ of §
DEFENDANT: PATR|CK OFARON LONGDON
CASE NUMBER: CR 17-18~H-SEH-O4

PROBATION

You are hereby sentenced to probation for a term of :

5 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance
3- You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
|:l The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future

substance abuse. (check if applicable)

N._-

4. Zl You must cooperate in the collection of DNA as directed by the probation officer (check ifapplicable)
5. |:l You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6. l:l You must participate in an approved program for domestic violence (check ifapplicable)
7. m You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance With the Schedule of Payments sheet of this judgment
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

fines, or special assessments

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

Sheet 4A ~' Probation
J udgment~Page 3 of 6

 

DEFENDANT: PATR|CK OFARON LONGDON
CASE NUMBER: CR 17-18-H-SEH-04

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

2.

.U‘:'>

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view,

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find filll~time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fireaim, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overvi'ew ofProbation and Supervi`sed
Release Conditz'ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 4D ~ Probation

J udgment~Page 4 of 6

DEFENDANT: PATR|CK OFARON LONGDON
CASE NUMBER: CR 17-18-H-SEH-04

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant will provide United States Probation with any requested financial information and shall incur no new lines
of credit without prior approval of United States Probation. Defendant must notify the probation office of any material
changes in your economic circumstances that might affect his ability to pay restitution, fines or special assessments

2. The defendant shall pay a fine in the amount of $7,500. The defendant is to make payments of the fine at a rate of $125
per month, or as otherwise directed by United States Probation. Fine payments shall be made to the C|erk, United States
District Court, P.O. Box 8537, l\/|issoula, l\/|T 59807.

3. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
United States Probation, until the defendant is released from the program by the probation office. The defendant is to pay
part or all of the cost of this treatment, as directed by United States Probation.

4. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is a
primary item of sa|e. The defendant shall not knowingly enter any dwelling or house where there is the active or ongoing
use, abuse or consumption of alcohol or controlled substances and shall not knowingly enter or stay in any dwelling or
house where there is one or more persons who are consuming alcohol or participating in the consumption of alcoholic
beverages or controlled substances without the prior written approval of the supervising probation officer. The defendant
shall not knowingly enter any automobile where a person possesses or is consuming alcohol or controlled substances

5. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision The
defendant shall pay all or part of the costs of testing as directed by United States Probation.

6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, either synthetic
marijuana, kratom or other synthetic stimulant such as bath salts and spice, that are not manufactured for human
consumption, for the purpose of altering his mental or physical state.

7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription

AO 245B (Rev. 02/18) Judgment in a Cn`minal Case
Sheet 5 _ Criminal Monetary Penalties

Judgrnent _ Page 5 of 6
DEFENDANT: PATR|CK OFARON LONGDON

CASE NUMBER: CR ‘|8-09-H-SEH-01
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ N/A $ 7,500 $ N/A
[] The determination of restitution is deferred until . An Amended Judgmenr in a Crimina! Case (A0245C) will be entered

after such determination
[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately)pro oitioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Prioritv or Percentage
TOTALS s O-OO s O-OO

[] Restitution amount ordered pursuant to plea agreement $

M The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:| the interest requirement is waived for the l:| fine l:l restitution.

I:| the interest requirement for the l:l fine ij restitution is modified as follows:

* Justice for Victims ofTraffickin Act of 2015, P_ub. L. No. l 14~22.

** Findings for the total amount o losses are required under Chapters 109A, 110, l 10A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2453 (Rev. 02/18) Judginent in a Criminal Case
Sheet 6 _ Schedule cf Payments

Judgment _ Page 6 of
DEFENDANT: PATR|CK OFARON LONGDON

CASE NUMBER: CR 18-09-H-SEH-0‘l

SCHEDULE GF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [:| Lump sum payment of $ due immediately, balance due

l:| not laterthan ,or
|j in accordance with |:| C, ij D, [] E, or |:] Fbelow; or

B l:| Payment to begin immediately (may be combined with [l C, l:l D, or |:l F below); or

C [l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D [l Payment in equal (e.g., weekly, monthly, quarterly) installments of S over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Special assessment shall be immediately due and payable. |f incarcerated, criminal monetary penalty payments
are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through the Bureau
of Prisons’ inmate Financial Responsibi|ity Program. Crimina| monetary payments shall be made to the C|erk,
United States District Court, P.O. Box 8537, l\/lissoula, l\/lT 59807 **Assessment Patrick Ofaron Longdon**.

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa merit of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the coui't.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and _Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

[:l The defendant shall pay the following court cost(S):

[] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

